March 9, 1934. The opinion of the Court was delivered by *Page 160 
It is alleged that the plaintiff was injured on one of the streets of the Town of Darlington by the falling upon him of a sign suspended over and above the sidewalk. He brought this action against the defendant, as a member of the town council, for damages on account of such injuries, and at the same time instituted separate actions against two other members of the town council; the complaint in each of the several cases being identical as to the facts alleged. He had previously sued the Town of Darlington for damages for the same alleged injuries. In that case a demurrer to the complaint was overruled, and on appeal to this Court the Circuit order was sustained. See Heath v. Town of Darlington,171 S.C. 196, 171 S.E., 916.
In the case at bar the defendant demurred on the ground that the complaint did not state facts sufficient to constitute a cause of action, setting out with particularity wherein it failed to do so. The matter was heard by his Honor, Judge Dennis, who sustained the demurrer and dismissed the complaint. This appeal is from his order.
It appears that the plaintiff sues in this case under Sections 7438 and 7444 of the Code of 1932. A reading of the complaint, however, in the light of the provisions of these sections, and of the decisions of this Court interpretative thereof, satisfies us that no cause of action is stated against the defendant, and that, therefore, the demurrer was properly sustained. We approve the result of the order of Judge Dennis.
The judgment of the Circuit Court is affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES CARTER and BONHAM and MR. ACTING ASSOCIATE JUSTICE W. C. COTHRAN concur. *Page 161